 1   MICHAEL K BRISBIN (SBN 169495)
     DENNIS RHODES (SBN 168417)
 2   LISA PASSALACQUA (SBN 161990)
     WILSON, ELSER, MOSKOWITZ,
 3      EDELMAN & DICKER LLP
     525 Market Street, 17th Floor
 4   San Francisco, CA 94105-2725
     Email: michael.brisbin@wilsonelser.com
 5   Telephone:    415.433.0990
     Facsimile:    415.434.1370
 6
     Attorneys for Plaintiff
 7   THE VARIABLE ANNUITY LIFE INSURANCE COMPANY
 8                                          UNITED STATE DISTRICT COURT
 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                                     REDDING DIVISION
11
      THE VARIABLE ANNUITY LIFE                                                Case No. 2:18-CV-02502-KJM-AC
12    INSURANCE COMPANY,
13                                                                             ORDER ON THE JOINT
                                             Plaintiff,
                                                                               STIPULATION TO PAY THE
14              vs.                                                            REMAINING ANNUITY BENEFIT,
                                                                               RELEASE OF CLAIMS, AND
15    MARGARET ANITA HESS, JASON PAUL                                          DISMISS THIS CASE WITH
      COPELAND, JR., DONNA M. ENGSTROM,                                        PREJUDICE, EACH PARTY TO
16    ESTATE OF JIMMY COPELAND, CORY                                           BEAR ITS OWN COSTS AND FEES
      COPELAND, CAMAY COPELAND and
17    MELISSA COPELAND,
18                                           Defendants.
19

20            The Court having reviewed the Joint Stipulation of Plaintiff The Variable Annuity Life
21    Insurance Company, and Defendants Margaret Anita Hess, Jason Paul Copeland, Jr., and Donna
22    M. Engstrom, and finding good cause, based on the agreed upon facts, court documents,
23    representations, and terms, in the Joint Stipulation, hereby ORDERS as follows:
24

25            1. Defendants Hess, JP, and Engstrom, and each of them, for themselves, their

26                 administrators, beneficiaries, assigns, successors, predecessors, heirs, representatives,

27                 agents, and attorneys, release and forever discharge VALIC and each of its agents,
28                                                         1
     Order on the Joint Stipulation to Pay the Remaining Annuity Benefit, Release of Claims, and Dismiss this Case with Prejudice, Each
     Part to Bear its own Costs and Fees
     Case No.: 2:18-CV-02502-KJM-AC
                   servants, employees, subsidiaries, parents, affiliates, directors, officers, administrators,
 1

 2                 predecessors, representatives, attorneys, fiduciaries, and assigns, and each and every one

 3                 of them, from any and all claims, actions, demands, damages, expenses, costs, fees,

 4                 expenses, and compensation, whatsoever arising from or related to VALIC annuity
 5
                   contract numbers 0669 and 7143, the remaining 40% annuity benefit due and owing
 6
                   under VALIC annuity contract numbers 0669 and 7143, whether known or unknown,
 7
                   anticipated or unanticipated, past, present or future, and whether or not ascertainable at
 8
                   the time of their execution of this Joint Stipulation, including any and all potential
 9

10                 claims, or claims, under California Civil Code Section 1542, which reads:

11                 A general release does not extend to claims which the creditor does not know or
                   suspect to exist in his or her favor at the time of executing the release, which if
12                 known by him or her must have materially affected his or her settlement with the
                   debtor.
13
              2. VALIC shall pay the remaining 40% annuity benefit due and owing from VALIC
14
                   annuity contract numbers 0669 and 7143, within 10 business days of receipt of this
15
                   signed Order, as follows: 34% to Margaret Anita Hess; 33% to Jason Paul
16
                   Copeland, Jr., and 33% to Donna Engstrom.
17
              3. VALIC’S payment of the remaining 40% due and owing under VALIC annuity contract
18
                   numbers 0669 and 7143, shall satisfy and extinguish every VALIC obligation and duty
19
                   owed to Defendants Hess, JP, and Engstrom, under VALIC annuity contract numbers
20
                   0669 and 7143, and Defendants Hess, JP and Engstrom shall have no further claim
21
                   against VALIC, and/or upon the 40% remaining annuity benefit payable from annuity
22
                   contract numbers 0669 and 7143.
23
              4. VALIC and Defendants Hess, JP, and Engstrom, shall each bear their own costs and
24
                   attorney fees, if any exist, whether incurred or expended, with respect to each and every
25
                   aspect of the filed Complaint in Interpleader in the United States District Court in the
26
                   Eastern District of California, Redding Division, case number 2:18-cv-02502-KJM-AC;
27

28                                                                    2
     Order on the Joint Stipulation to Pay the Remaining Annuity Benefit, Release of Claims, and Dismiss this Case with Prejudice, Each
     Part to Bear its own Costs and Fees
     Case No.: 2:18-CV-02502-KJM-AC
 1                 any issue with VALIC annuity contract numbers 0669 and 7143, or their consultation

 2                 with/representation by a legal professional regarding the same; plus any pre-litigation

 3                 and litigation work related to the filed complaint and/or VALIC annuity contract

 4                 numbers 0669 and 7143, including but not limited to, drafting, reviewing and/or

 5                 amending this Joint Stipulation.

 6            5. Upon receipt of the remaining 40% due and owing under annuity contracts 0669, and

 7                 7143, as set forth above, this action, case number 2:18-cv-02502-KJM-AC, is dismissed

 8                 with prejudice.

 9            IT IS SO ORDERED.

10    DATED: December 18, 2018.
11

12
                                                                      UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                                    3
     Order on the Joint Stipulation to Pay the Remaining Annuity Benefit, Release of Claims, and Dismiss this Case with Prejudice, Each
     Part to Bear its own Costs and Fees
     Case No.: 2:18-CV-02502-KJM-AC
